M. ANGELA FREEMAN
                            Official Court Reporter
                          Bastrop County Court at Law
                                804 Pecan Street
                               Bastrop, TX 78602
                              512.581.4040 Phone
                              512.332.7291 fax
                         freeman. maryange 1 a@gmai 1 . com


                                               August 19, 2015


Jeff Kyle, Clerk
Third Court of Appeals
P. 0. Box 12547
Austin, TX 78711-2547


Re:   Case No. 03-15-00391-CV
      VRM Vs. Edward Heard, et al
      Bastrop County, Texas


Dear Mr. Kyle,

This case is currently on appeal, and is due 8/24/15.

Today I spoke with Appellants' counsel's office, The Minerve Law Firm
regarding payment for the Reporter's Record. The law firm is needing to
get in touch with the Appellants regarding the fee for this, therefore,
I am requesting 30 days in order to secure a deposit and produce the record.

I would respectfully request that I be given an extension of 30 days, or
until September 21, 2015.

Please let me know if there is anything else you need.

Thank you for your assistance in this matter.


Sincerely,



M. Angela Freeman